                             Case 2:20-cv-08223-VBF-PVC Document 23 Filed 01/25/21 Page 1 of 2 Page ID #:117



                                       1   CRAIG J. MARIAM (SBN: 225280)
                                           cmariam@grsm.com
                                       2   DINESH JOSHI (SBN: 303275)
                                           djoshi@grsm.com
                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd Floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       5   Facsimile: (877) 306-0043
                                       6   Attorneys for Defendant
                                           TRI-VIN IMPORTS, INC.
                                       7
                                       8                        UNITED STATES DISTRICT COURT
                                       9                       CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   VAMPIRE FAMILY BRANDS, LLC                   Case No. 2:20-cv-08223-VBF-PVC
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                            Plaintiff,          NOTICE OF MOTION AND
                                                                                        MOTION TO DISMISS FOR
      Los Angeles, CA 90071




                                      13         vs.                                    LACK OF PERSONAL
                                                                                        JURISDICTION OR,
                                      14   S.C. CRAMELE RECAS, S.A., TRI-               ALTERNATIVELY, FOR
                                           VIN IMPORTS, INC. and DOES 1 - 20            FAILURE TO STATE A CLAIM
                                      15
                                                                    Defendants.
                                      16                                                Filed Concurrently Herewith:
                                      17                                                1. Memorandum of Points and
                                                                                        Authorities in Support Thereof
                                      18                                                2. Declaration of Marc Oliveira
                                                                                        3. Request for Judicial Notice
                                      19                                                4. [Proposed] Order
                                      20                                                Complaint Filed: September 8, 2020
                                      21
                                      22         TO THE COURT, TO ALL PARTIES AND TO THEIR ATTORNEYS
                                      23   OF RECORD:
                                      24         PLEASE TAKE NOTICE that on a date determined by the court when this
                                      25   matter may be heard before the Honorable Valerie B. Fairbank of the above-
                                      26   entitled court located at 350 West First Street, Los Angeles, CA 90012, defendant
                                      27   Tri-Vin Imports, Inc. (“Tri-Vin”), by and through its counsel, will and hereby does
                                      28   respectfully move this Honorable Court pursuant to Federal Rules of Civil
                                                                           -1-
                                                         NOTICE OF MOTION AND MOTION TO DISMISS
                               Case 2:20-cv-08223-VBF-PVC Document 23 Filed 01/25/21 Page 2 of 2 Page ID #:118



                                         1   Procedure 12(b)(2) and 12(b)(6), for an order dismissing plaintiff Vampire Family
                                         2   Brands, LLC’s (“VFB”) Complaint for Damages for lack of personal jurisdiction
                                         3   or, alternatively, for failure to state a claim.
                                         4          This motion is based upon this notice and motion, Defendant Tri-Vin’s brief
                                         5   in support thereof, all other papers submitted and filed with this notice and in
                                         6   reply; the pleadings and papers on file in this action; all matters judicially
                                         7   noticeable; and, on such further documentary evidence and oral argument as this
                                         8   Court may allow at the hearing.
                                         9          This motion is made following the conference of counsel pursuant to L.R. 7-
                                        10   3, which took place on January 15, 2021, via written correspondence and continued
                                        11   on January 19, 2021, telephonically.
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd Floor




                                        12                                                 Respectfully submitted,
        Los Angeles, CA 90071




                                        13   Dated: January 25, 2021                       GORDON REES SCULLY
                                                                                           MANSUKHANI, LLP
                                        14
                                                                                                 /s/ Craig J. Mariam
                                        15
                                                                                           By:
                                        16                                                       Craig J. Mariam
                                                                                                 Dinesh Joshi
                                        17                                                       Attorneys for Defendant
                                                                                                 TRI-VIN IMPORTS, INC.
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
1225042/56112331v.1


                                                                              -2-
                                                            NOTICE OF MOTION AND MOTION TO DISMISS
